            Case 2:21-cv-01476-AC Document 3 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       CAMEO LOREE GARRETT,                              No. 2:21-cv-1476 AC P
12                          Plaintiff,
13              v.                                         ORDER
14       STONE, et al.,
15                          Defendants.
16

17             Plaintiff, a county jail inmate proceeding pro se, has filed a civil rights action pursuant to

18   42 U.S.C. § 1983. ECF No. 1. Plaintiff has not, however, filed an in forma pauperis affidavit or

19   paid the required filing fee of $350.00 plus the $52.00 administrative fee.1 See 28 U.S.C. §§

20   1914(a), 1915(a).

21             Plaintiff will be provided the opportunity either to submit the appropriate affidavit in

22   support of a request to proceed in forma pauperis or to submit the required fees totaling $402.00.

23   Plaintiff should note that the in forma pauperis application form includes a section that must be

24   completed by a jail official and that must be accompanied by a certified copy of the inmate’s

25   ////

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $52.00 administrative fee.
                                                         1
         Case 2:21-cv-01476-AC Document 3 Filed 08/25/21 Page 2 of 2


 1   prison trust account statement for the six-month period immediately preceding the filing of this
 2   action.
 3             In accordance with the above, IT IS HEREBY ORDERED that:
 4             1. Plaintiff shall submit, within thirty days from the date of this order, an application to
 5   proceed in forma pauperis on the form provided by the Clerk of Court, or the required fees in the
 6   amount of $402.00. Plaintiff’s failure to comply with this order will result in a recommendation
 7   that this action be dismissed, and
 8             2. The Clerk of Court is directed to send plaintiff an Application to Proceed In Forma
 9   Pauperis By a Prisoner.
10   DATED: August 25, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
